Case 18-12808-KG Doc 122 Filed 02/14/19 Page 1 of 4

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

) Chapter ll
In re: )

) case NO. 18-12808 (KG)
WHITE EAGLE ASSET PoRTFoLIo, LP, er al.,l

)

) (Jointly Administered)

Debtors. )
)

Re: Docket No. ll

 

ORDER PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE, RULE
2014 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND LOCAL
RULE 2014-1 AUTHORIZING THE EMPLOYMENT AND RETENTION OF
PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTORS AND
DEBTORS IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE

Upon the Application of Debtors Pursuant to Section 32 7(a) of the Bankruptcy
Coa'e, Rule 2014 ofthe F ederal Rules of Bankruptcy Procedure and Local Rule 2014-1 for
Authorz`zation to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the
Debtors and Debtors in Possessz'on Nunc Pro T unc to the Petition Date (the “ pplication”) of

the above-captioned debtors and debtors in possession (the “Debtors”) seeking authorization to

 

employ and retain Pachulski Stang Ziehl & J ones LLP (“RSM”) as counsel for the Debtors;
and upon (i) the Statement Under Rule 2016 of the F ederal Rules of Bankruptcy Procedure (the
“Staternent”), and (ii) the Pachulski Declaration,? Which Were submitted concurrently With the
Application, and the Supplemental Declaration of Richara’ M. Pachulski in support of the

Application (the “Supplemental Declaration”); and the Court being satisfied, based on the

 

l The Debtors in these chapter l l cases, along With the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and `
Lamington Road Designated Activity Company (7738). The location ofthe Debtors" service address in these

chapter ll cases is 5355 Town Center Road, Suite 70l, Boca Raton, FL 33486.

2 Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Application.

 

 

 

Case 18-12808-KG Doc 122 Filed 02/14/19 Page 2 of 4

representations made in the Application, the Statement, the Pachulski Declaration, and the
Supplemental Declaration, that PSZ&J does not represent or hold any interest adverse to the
Debtors or the Debtors’ estates, and is disinterested as that term is defined under section 101(14)
of the Bankruptcy Code, and as modified by section l 107(b) of the Bankruptcy Code, and that
the employment of PSZ&J is necessary and in the best interests of the Debtors and the Debtors’
estates; and this Court having jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334 and
the Amena'ed Standing Order of Reference from the United States District Court for the District
of Delaware, dated February 29, 2012; and this Court having found that this is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order consistent with
Article III of the United States Constitution; and this Court having found that venue of this
proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;
and this Court having found that the Debtors’ notice of the Application and opportunity for a
hearing on the Application were appropriate and no other notice need be provided; and this Court
having reviewed the Application; and after due deliberation and good and sufficient cause
appearing; it is hereby:

ORDERED that the Application is GRANTED as set forth herein; and it is further

ORDERED that, pursuant to section 327(a) of the Bankruptcy Code, the Debtors
are authorized to employ and retain PSZ&J as counsel, effective nunc pro tunc to the Petition
Date, on the terms set forth in the Application, the Statement, the Pachulski Declaration, the

Supplemental Declaration, and as modified by this Order; and it is further

DOCS*DE:222817,4 93856/003

 

 

 

Case 18-12808-KG Doc 122 Filed 02/14/19 Page 3 of 4

ORDERED that PSZ&J shall apply for compensation for professional services
rendered and reimbursement of expenses incurred in connection with the Debtors’ chapter 11
cases in compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions
of the Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and
orders of the Court. PSZ&J also intends to make a reasonable effort to comply With the U.S.
Trustee’s requests for information and additional disclosures as set forth in the Guidelines for
Reviewing Applicationsfor Compensation and Reimbursemem‘ ofExpenses Filed under 11
U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective as of November l, 2013, both
in connection with this Application and the interim and final fee applications to be filed by
PSZ&J in this chapter ll case; and it is further

ORDERED that PSZ&J shall apply and exhaust the credit remaining from the
prepetition retainer it is holding in satisfaction of allowed compensation and reimbursement
awarded before seeking additional payments from the Debtors on account of such allowed
awards; and it is further

ORDERED that PSZ&J shall provide ten (10) business days’ notice to the
Debtors and the U.S. Trustee in connection with any increase of the hourly rates listed in the
Application. The U.S. Trustee and the Debtors retain all rights to object to any rate increase on
all grounds, including, but not limited to, the reasonableness standard provided in section 330 of
the Bankruptcy Code, and the Court retains the right to review any rate increase pursuant to

section 330 of the Bankruptcy Code.

DOCS_DE:22281 7.4 93856/003

 

 

Case 18-12808-KG Doc 122 Filed 02/14/19 Page 4 of 4

ORDERED that the Court shall retain jurisdiction over any and all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.

/“
Dated: UMZ)LM 2019

 

UNITED STATES BAN UPTCY JUDGE

 

DOCS_DE:22281 7.4 93856/003

 

 

